Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “stator body” in claims 1, 9, and 17 is used by the claim to mean “rotor,” while the accepted meaning is “a field.” The term is indefinite because the specification does not clearly redefine the term.  Applicant has stated that the stator assembly is #22 with the stator body #28, in Fig. 2.  However, this structure is generally considered an armature and rotates.  Applicant appears to have defined this term in 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rotor assembly” in claims 1, 9, and 17 is used by the claim to mean “stator,” while the accepted meaning is “an armature.” The term is indefinite because the specification does not clearly redefine the term.  Applicant has stated that the rotor assembly is #23 with the rotor ring is #30, in Fig. 2.  However, this structure is generally considered a field and does not rotate.  Applicant appears to have defined this term in contradiction to its ordinary meaning.  This leaves the claims indefinite as it is unclear what structure is being claimed. 
In other words, it appears that applicant labeled the armature a stator and the field a rotor.  This is the opposite of the plain and ordinary meaning of these terms.  A rotor rotates and a stator does not rotate.  
In re Claim 2, “wherein the rotor assembly further includes an end cap that affixes the rotor ring to the motor shaft for co-rotation therewith” is indefinite. In Applicant’s disclosure the rotor assembly is #23/#30 in Fig. 2.  It is unclear how the structure 30 rotates.  As best understood, it is structure #28/24 in Fig. 2 that rotates.  The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 10, “a rotor assembly rotatable about the motor axis relative to the stator assembly,” is indefinite. In Applicant’s disclosure the rotor assembly is #23/#30 in Fig. 2.  It is unclear how the structure 30 rotates.  As best understood, it is structure #28/24 in Fig. 2 that rotates.  The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 11, “the rotor assembly further includes an end cap that affixes the rotor ring to the motor shaft for co-rotation therewith,” is indefinite. In Applicant’s disclosure the rotor assembly is #23/#30 in Fig. 2.  It is unclear how the structure 30 rotates.  As best understood, it is structure #28/24 in Fig. 2 that rotates.  The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 17, “a rotor assembly rotatable about a motor axis relative to the stator assembly,” is indefinite. In Applicant’s disclosure the rotor assembly is #23/#30 in Fig. 2.  It is unclear how the structure 30 rotates.  As best understood, it is structure #28/24 in Fig. 2 that rotates.  The claims were examined as best understood.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,568089 to Popik.

In re Claim 9, Popik teaches a reciprocating saw comprising: 
a housing (see Fig. 1, #110); 
a motor positioned within the housing (see Figs. 3, and 7, #300), the motor including a motor shaft (see Fig. 3, #302) rotatable about a motor axis (axis about which #302 rotates); and 
a drive assembly positioned within the housing (see Figs. 3 and 7, the assembly from #302 to #540), the drive assembly including 
a spindle configured to reciprocate along a tool axis (see Figs. 3 and 7, #540), and 
a crankshaft coupled to the motor shaft for rotation about the motor axis (see Fig. 3, crank gear #530), the crankshaft including a crank pin (see Fig. 3, eccentric crank pin #530 with bearing #532) radially offset from the motor axis and coupled to the spindle to drive the spindle to reciprocate along the tool axis (see Figs. 3-4, and 7, showing the crack pin/bearing #532 located in slot #543 to reciprocate the blade): 
wherein the motor axis is perpendicular to the tool axis (see Figs. 1-3, showing the axis of #302 is perpendicular to the axis on which shaft assembly #540 moves).

In re Claim 12, Popik teaches wherein the drive assembly further includes a connecting rod (see Fig. 3, #542/545, 544/543) having a first end pivotably coupled to the crankshaft (see Fig. 4, showing slot #543) and a second end pivotably coupled to 

In re Claim 13, Popik teaches wherein the spindle includes a slot that receives the crank pin (see Fig. 4, slot #543 which receives crank pin/bearing #530/532).

In re Claim 15, Popik teaches wherein the motor is positioned below the tool axis (see Fig. 7, showing the motor #300 below the axis of #540).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,568,089 to Popik. 

In re Claim 16, Popik teaches wherein the housing extends along the tool axis between a forward end and a rear end to define a length therebetween (The examiner notes that Popik teaches that the device has a length from forward end to the rear ward 

However, Popik teaches:
Known reciprocating saws suffer from several drawbacks.  In some known 
reciprocating saws, the motor, drive assembly, reciprocating shaft and blade 
are each longitudinally aligned along a common axis, creating a tool having a 
length at least as long as the combined longitudinal length of the motor, drive 
assembly and reciprocating shaft.  This configuration causes the saw to be 
longer than necessary, which can render impossible, or at best complicate, some 
cuts to be performed in a limited space.  A long saw is also generally awkward 
to use and unwieldy, and is difficult to store when not in use.  Furthermore, 
the length of the saw can prevent the saw from balancing and standing upright 
on a flat surface such as a tradesman's scaffolding, a ladder, or a retail 
shelf. (See Popik, Col. 1, ll. 29-43). 

As such, the length of a reciprocating saw is a result effective variable.  It would have been obvious to one having ordinary skill at the earliest effective filing date to make the saw any reasonable length, including 13 inches or less, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here, Popik teaches that it is desirable to provide a smaller, shorter, saw to perform cuts in smaller limited spaces and that a long saw is also generally awkward to use and unwieldy, and is difficult to store when not in use.  Furthermore, the length of the saw can prevent the saw from balancing and standing upright on a flat surface such as a tradesman's . 

Claim 1-5, 7-8, 10-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,568089 to Popik in view of US 7,063,170 to Ortt.

In re Claim 1, Popik teaches a reciprocating saw comprising: 
a housing (see Fig. 1, #110); 
a motor positioned within the housing (see Figs. 3 and 7, #300), the motor assembly including a motor shaft (see Fig. 3, #302); and 
a drive assembly positioned within the housing and coupled to the motor (see Figs. 3, and Fig. 7 the assembly from #302 to #540), the drive assembly including a spindle configured to reciprocate along a tool axis (#540 in Figs. 3 and 7); wherein the motor axis is perpendicular to the tool axis (see Figs. 1-3, showing the axis of #302 is perpendicular to the axis on which shaft assembly #540 moves).

Popik is silent as to the motor including a stator assembly including a stator body, and a rotor assembly rotatable about a motor axis relative to the stator assembly, and a rotor ring that surrounds the stator body. 

However, Ortt teaches that is known to provide a motor (see Figs. 1-4) wherein the motor including a stator assembly including a stator body (see Fig. 4, permanent magnet stator #37), and a rotor assembly rotatable about a motor axis relative to the 

In the same field of invention, power tools with electric motors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the motor of Popik with the motor of Ortt.  Doing so is the substitution of one known motor assembly for another known motor assembly to drive a power tool. Doing so would utilize a common motor that will reduce development times and costs (see Ortt, Col. 1, ll. 10-45).  In other words, using a common motor component as taught by Ortt will reduce development time and cost when manufacturing a new power tool. 

In re Claim 2, Popik in view of Ortt, for the reasons above in re Claim 1, teaches wherein the rotor assembly further includes an end cap (see Ort, Fig. 4, #18/16) that affixes the rotor ring (see Ort, Fig. 3-4, #37) to the motor shaft for co-rotation therewith (structure #18/16 includes bearing #52 which allows the motor shaft to rotate in Ortt, Figs. 3-4), and a plurality of magnets affixed to an inner surface of the rotor ring (see Magnets #35 in Figs. 3-4 of Ortt).

In re Claim 3, Popik in view of Ortt, for the reasons above in re Claim 1, teaches wherein the drive assembly further includes a crankshaft (see Fig. 3, crank gear #530) affixed to the motor shaft (see Popik, Col. 6, ll. 42-58).



In re Claim 5, Popik in view of Ortt, for the reasons above in re Claim 1, teaches wherein the crankshaft includes a crank pin (see Fig. 3, eccentric crank pin #530 with bearing #532) radially offset from the motor axis (see Figs. 3 and 7), and the spindle includes a slot that receives the crank pin (see Fig. 4, showing slot #543 with pin/bearing #532 located within the slot).

In re Claim 7, Popik in view of Ortt, for the reasons above in re Claim 1, teaches wherein the motor is positioned below the tool axis (see Fig. 7, showing the motor #300 below the axis of #540).

In re Claim 8, Popik in view of Ortt, for the reasons above in re Claim 1, teaches wherein the housing extends along the tool axis between a forward end and a rear end to define a length therebetween (The examiner notes that Popik teaches that the device has a length from forward end to the rear ward end); however, Popik does not provide dimensions and therefore does not teach length being 13 inches or less.

However, Popik teaches:
Known reciprocating saws suffer from several drawbacks.  In some known 
reciprocating saws, the motor, drive assembly, reciprocating shaft and blade 
are each longitudinally aligned along a common axis, creating a tool having a 
length at least as long as the combined longitudinal length of the motor, drive 
assembly and reciprocating shaft.  This configuration causes the saw to be 
longer than necessary, which can render impossible, or at best complicate, some 
cuts to be performed in a limited space.  A long saw is also generally awkward 
to use and unwieldy, and is difficult to store when not in use.  Furthermore, 
the length of the saw can prevent the saw from balancing and standing upright 
on a flat surface such as a tradesman's scaffolding, a ladder, or a retail 
shelf. (See Popik, Col. 1, ll. 29-43). 

As such, the length of a reciprocating saw is a result effective variable.  It would have been obvious to one having ordinary skill at the earliest effective filing date to make the saw any reasonable length, including 13 inches or less, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Here, Popik teaches that it is desirable to provide a smaller, shorter, saw to perform cuts in smaller limited spaces and that a long saw is also generally awkward to use and unwieldy, and is difficult to store when not in use.  Furthermore, the length of the saw can prevent the saw from balancing and standing upright on a flat surface such as a tradesman's scaffolding, a ladder, or a retail self.  As such, it would have been obvious o provide a shorter, saw, including a saw that is 13 inches long. 
 


However, Ortt teaches that is known to provide a motor (see Figs. 1-4) wherein the motor including a stator assembly including a stator body (see Fig. 4, permanent magnet stator #37), and a rotor assembly rotatable about a motor axis relative to the stator assembly (armature #40), and a rotor ring that surrounds the stator body (structure of the stator #37 which includes magnets #35).

In the same field of invention, power tools with electric motors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the motor of Popik with the motor of Ortt.  Doing so is the substitution of one known motor assembly for another known motor assembly to drive a power tool. Doing so would utilize a common motor that will reduce development times and costs (see Ortt, Col. 1, ll. 10-45).  In other words, using a common motor component as taught by Ortt will reduce development time and cost when manufacturing a new power tool. 

In re Claim 11, Popik in view of Ortt, for the reasons above in re Claim 10, teaches wherein the rotor assembly further includes an end cap (see Ort, Fig. 4, #18/16) that affixes the rotor ring (see Ort, Fig. 3-4, #37) to the motor shaft for co-rotation therewith (structure #18/16 includes bearing #52 which allows the motor shaft to 

	In re Claim 17, Popik teaches a reciprocating saw comprising: 
a housing (see Fig. 1, #110); 
a motor positioned within the housing (see Figs. 3 and 7, #300), 
a drive assembly positioned within the housing (see Figs. 3 and 7, the assembly from #302 to #540), the drive assembly including a spindle configured to reciprocate along a tool axis (#540 in Figs. 3 and 7), and a crankshaft affixed to the motor shaft for co-rotation therewith about the motor axis (see Fig. 3, crank gear #530, see also Popik, Col. 6, ll. 42-58), the crankshaft including a crank pin (see Fig. 3, eccentric crank pin #530 with bearing #532) radially offset from the motor axis (see Figs. 3 and 7) and coupled to the spindle to drive the spindle to reciprocate along the tool axis (see Figs. 3 and 7); wherein the motor axis is perpendicular to the tool axis (see Figs. 1-3, showing the axis of #302 is perpendicular to the axis on which shaft assembly #540 moves).

Popik is silent as to the motor including 
a stator assembly including 
a stator body with a central bore, and 
a stator mount having a mounting portion coupled to the housing, a supporting portion received within the central bore of the stator body, and 
a bearing mount portion coaxial with the supporting portion, and 

a motor shaft extending through the central bore and the supporting portion of the stator mount, 
a rotor ring that surrounds the stator body, and 
a bearing received within the bearing mount portion of the stator mount, one end of the motor shaft being rotationally supported by the bearing. 

However, Ortt teaches that is known to provide a motor (see Figs. 1-4) wherein the motor including a stator assembly including a stator body with a central bore (see Fig. 4, permanent magnet stator #37), and 
a stator mount having a mounting portion coupled to the housing (housing surrounding bearing #50 in Figs. 3-4, i.e., the right side of the housing), a supporting portion received within the central bore of the stator body (see Figs. 3-4, #42), and 
a bearing mount portion coaxial with the supporting portion (structure supporting bearing #50), and 
a rotor assembly rotatable about a motor axis relative to the stator assembly (armature #33), the rotor assembly including 
a motor shaft (see Figs.. 3-4, #36) extending through the central bore and the supporting portion of the stator mount, 
a rotor ring that surrounds the stator body (magnet stator #37), and 


In the same field of invention, power tools with electric motors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the motor of Popik with the motor of Ortt.  Doing so is the substitution of one known motor assembly for another known motor assembly to drive a power tool. Doing so would utilize a common motor that will reduce development times and costs (see Ortt, Col. 1, ll. 10-45).  In other words, using a common motor component as taught by Ortt will reduce development time and cost when manufacturing a new power tool. 

In re Claim 18, Popik in view of Ortt, for the reasons above in re Claim 17, teaches wherein the drive assembly further includes a connecting rod (see Fig. 3, #542/545, 544/543) having a first end pivotably coupled to the crank pin (see Fig. 4, showing slot #543) and a second end pivotably coupled to the spindle to translate rotational motion of the crankshaft to reciprocating motion of the spindle (this structure, #542/545,544, 543 is connected to #540 to translate rotational motion of the crankshaft to reciprocating motion).

In re Claim 19, Popik in view of Ortt, for the reasons above in re Claim 17, teaches wherein the spindle includes a slot that receives the crank pin (see Popik, Fig. 4, slot #543 which receives crank pin/bearing #530/532).

In re Claim 20, Popik in view of Ortt, for the reasons above in re Claim 17, teaches wherein the motor is positioned below the tool axis (see Popik, Fig. 7, showing the motor #300 below the axis of #540).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,568089 to Popik in view of US 7,063,170 to Ortt, and further in view of US 3,642,002 to Otterstrom. 

In re Claim 6, modified Popik does not teach wherein the motor shaft directly supplies torque to the drive assembly at a 1:1 ratio.  However, Otterstrom teaches that it is known in the art of reciprocating tools to provide a structure wherein the motor shaft directly supplies torque to the drive assembly at a 1:1 ratio (for every one rotation of the motor in Otterstrom, a cycle of reciprocation occurs, i.e. for one revolution of the motor one actuation of the blade reciprocation occurs, see e.g., Fig. 1-2, #26/25/27/28).  In the same field of invention, electrically powered reciprocating saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the geared structure of Popik with the direct drive of Otterstrom.  Doing so is the substation of one known drive structure for another known drive structure to achieve the result of reciprocating a saw blade (see MPEP 2143, I, b).   Such a structure would provide a structure that cuts rapidly with a lightweight construction (see Otterstrom, Col. 1, ll. 9-11). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724